Citation Nr: 1634186	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-42 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include on the basis of clear and unmistakable error (CUE) in a May 11, 1983 RO rating decision.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served in the Minnesota Air National Guard.  On October 14, 1979, he was serving on a period of inactive duty training.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, declined to revise the August 1, 2007, effective date for the award of service connection for Guillain-Barre syndrome, and residuals thereof, established in prior rating decisions in March and May 2009, to include on the basis of CUE.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the April 2011 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  .  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

In an August 2011 decision, the Board denied entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof.  In so finding, the Board determined that a May 11, 1983 rating decision in which the RO previously denied service connection for Guillain-Barre syndrome did not involve CUE.

The Veteran appealed the August 2011 Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge Memorandum Decision issued in February 2013, the Court vacated the August 2011 Board decision and remanded the matter to the Board.

In a February 2014 decision, the Board again denied the claim on appeal.  The Veteran, in turn, appealed the Board's denial to the Court.  By Order dated in March 2015, the Court granted a Joint Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In August 2015, the Board remanded the claim on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a December 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

As for the matter of representation, , the Board observes that initially, the Veteran was represented by The American Legion.  In May 2008, during the pendency of the claim on appeal, the Veteran granted a power-of-attorney in favor of the Minnesota Department of Veterans Affairs (MDVA), who submitted written argument on his behalf, and represented him during the Board hearing.  In June 2013, the Veteran appointed private attorney Daniel G. Krasnegor to represent him for purposes of the appeal of the August 2011 Board decision.  The Board has recognized the change in representation.

In June 2016, the Veteran's attorney submitted additional argument to the Board, along with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal is now being processed utilizing the paper, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.



FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a May 11, 1983 rating decision, the RO denied service connection for Guillain-Barre syndrome; after receiving notice of the denial, the Veteran filed a NOD in March 1984, and a SOC was issued in April 1984; however, the Veteran did not file a substantive appeal until November 1984, at which time the RO advised him that the substantive appeal was untimely, and closed the appeal.

3.  As no timely substantive appeal was received, the RO's failure to respond to the Veteran's June 1984 request for a 45-day extension to file a substantive appeal does not establish that the original 1982 claim for service connection that was resolved in the May 1983 rating decision remained pending.

4.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the May 11, 1983 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time. 

5.  On August 1, 2008, the RO received the Veteran's petition to reopen the service connection claim for Guillain-Barre syndrome; there is no document associated with the claims file that can be construed as a pending claim for service connection for Guillain-Barre syndrome after the initial May 1983 denial and before the August 1, 2008 claim.

6.  In March and May 2009 rating decisions, the RO granted service connection for Guillain-Barre syndrome, and for the residuals thereof, effective August 1, 2007 (one year prior to the date of the request to reopen the claim for service connection, based on a May 2002 liberalizing issue of the VA General Counsel).


CONCLUSIONS OF LAW

1.  As the Veteran did not timely perfect an appeal of the May 11, 1983 rating decision in which the RO denied service connection for Guillain-Barre syndrome (resulting in a closing of his appeal), and the decision is not shown to involve CUE, that decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 19.123, 19.130 (1984); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2015).

2.  The claim for an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and residuals thereof, to include on the basis of CUE, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Pursuant to the VCAA, before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  Under the VCAA, VA also has a duty to assist in the development of a claim.

In this case, however, resolution of this appeal ultimately turns on when the Veteran filed a claim for the benefits ultimately awarded, and evidence before the RO at the time of the prior rating decision, as well as law and regulations in effect at that time.  In the present appeal, the November 2009 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  Subsequently, September 2010and December 2015 SSOCs explained the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE in the May 11, 1983 RO rating decision.   After each decision, the Veteran and his representative were afforded ample opportunity to respond., 

In this appeal, the Board finds that the aforementioned actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained in more detail, below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  To the extent that the Veteran argues that there was CUE in a prior RO decision, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

The Board also points out that the Veteran was  afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal during his April 2011 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   In this appeal, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.

Here, during the April 2011 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the Veteran's onset, history, and symptoms, relating to his Guillain-Barre syndrome, as well as the administrative history relating to filing and adjudication of the VA claim for benefits.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, as indicated, given the nature of the claim, and the fact that this claim turns on the interpretation of laws, regulations, and documents of record (as explained below),, any omission in this regard was harmless.  The Board also points evidence out that, following remand by the Court, the Board remanded the claim for further AOJ action.  

Additionally, the  Board finds that there has been substantial compliance with Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As discussed above, the Veteran's claim was readjudicated in the December 2015 SSOC, which included an explanation of the procedures for accepting a timely substantive appeal to include whether the date-stamp "Appeal Recorded" on the June 1984 VA Form 1-9 means that such form was initially accepted as a timely substantive appeal.  Thus, the Board finds that, as the AOJ complied with the remand directives, and that the purposes of prior remand directives were fulfilled.  No further action in this regard is required.

II.  Background

The Veteran's service records reflect that he received a required annual influenza immunization on October 14, 1979, during a period of inactive duty training with the Minnesota Air National Guard.  Beginning in November 1979, he began to complain of symptoms that included numbness.  He was diagnosed with Guillain-Barre syndrome, and it was determined that the condition was incurred in the line of duty, as due to the October 1979 in-service influenza vaccination. 

The Veteran's original application for service connection for Guillain-Barre syndrome was received on April 13, 1982.  An August 1982 VA examination confirmed the prior in-service assessment that the Veteran had developed Guillain-Barre syndrome as a result of an influenza immunization.

In a May 11, 1983 rating decision, the RO, inter alia, denied service connection for Guillain-Barre syndrome on grounds that the disability was not the result of an "injury" under the provisions of the then-current version of 38 U.S.C.A. § 101(24) (which provided, in effect, that persons serving on inactive duty training could compensated for disability or death arising from "injury" (but not "disease") incurred or aggravated in the line of duty).  The Veteran filed a NOD in March 1984, and a SOC was issued on April 24, 1984.  In the April 1984 SOC, the RO explained that, under the law as it then existed, disability compensation could be paid in the case of a person on inactive duty training only if the individual was disabled from an injury.  The RO concluded that, because the Veteran's Guillain-Barre Syndrome was the result of an influenza vaccination, rather than an "injury," service connection was not possible.

Thereafter, the Veteran submitted a VA Form 1-9, dated June 18, 1984, and received on June 20, 1984, in which he requested a 45 day extension of time to file substantive appeal.  The Veteran explained that he had been away from home and had not had an opportunity to contact his representative regarding the preparation of a substantive appeal.  Importantly, the VA Form 1-9 was date-stamped "Appeal Recorded Date" with a handwritten date of July 26, 1984.  The file also contains a deferred or confirmed rating decision form dated on July 31, 1984, requesting that the Veteran be informed that: his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  On November 14, 1984, the RO issued correspondence to the Veteran specifically indicating that it was regarding his June 18, 1984 correspondence.  Therein, he was informed that:  his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  Ultimately, the appeal was closed as untimely.

In February 1985, the Veteran's former representative, The American Legion, wrote the Director of VA's Compensation and Pension Service, requesting administrative review of the May 1983 RO decision.  The representative argued that the RO had misinterpreted 38 U.S.C.A. § 101(24) and misapplied a February 1981 VA General Counsel Opinion (Op. G.C. 1-81) addressing the meaning of "injury" in the context of applicable law.  The representative argued, in effect, that the mechanism by which the Veteran contracted Guillain-Barre syndrome (an inoculation) was "traumatic" in nature, and that the RO's determination to the contrary was clearly and unmistakably erroneous.
In a March 1985 response, the Director of VA's Compensation and Pension Service declined to revise the RO's decision.  The Director stated, in pertinent part:

We have reviewed the facts in this case carefully, as well as the pertinent law (38 USC 101(24)) and OP. G.C. 1-81 to which you referred in your letter of February [1985].

In the aforementioned G.C. opinion it seems clear that as to the meaning of the term "injury" as used in 38 USC 101(24), the General Counsel held that Congress intended the usual or ordinary meaning of the term, namely a traumatic event. While a flu shot might, to some people, seem like a traumatic event, we do not believe it can be generally construed as "trauma" within the generally accepted meaning of the term. We therefore cannot hold that the Guillain-Barre's Syndrome, attributed to the needle used in administering the flu shot, can be held to have resulted from an injury within the intent of the law, even by applying the principal of liberal interpretation.

In June 1985, the Veteran's former representative wrote VA's Chief Benefits Director to obtain further review of the case.  The representative argued that the Guillain-Barre syndrome incurred by the Veteran as a result of the injection of an extrinsic agent into living tissue was more accurately defined as harm resulting from some type of external trauma (i.e., an injury), rather than harm resulting from some type of internal infection or degenerative process (i.e., a disease), and that service connection should therefore be granted.

In September 1985, the case was referred from VA's Chief Benefits Director to the VA Chief Medical director.  In September 1985, the VA Director of the Neurology Service concluded the following: (1) the Veteran suffered from an acute transverse myelitis in November 1979; and (2) one can, with reasonable clinical certainty relate the vaccination to the transverse myelitis.  In this regard, it was explained that a variety of vaccinations were known to be etiologically related to encephalomyeletic syndromes, and there is no other apparent etiology.
In October 1985, VA's Chief Benefits Director referred the case to the VA General Counsel for review.  In January 1986, the VA General Counsel issued a nonprecedential opinion wherein it concluded that, under the facts presented, the Veteran could not be considered to have incurred a disability resulting from injury incurred during a period of inactive duty training.  VAOPGC 6-86.  The General Counsel noted that, in Op. G.C. 1-81, it was concluded that "injury" denoted harm from some type of external trauma, and that the commonly accepted meaning of the term "trauma" was "an injury or wound to a living body caused by application of external force or violence."  The General Counsel accepted the proposition that there were situations where an injection could be properly considered to have caused a traumatic injury for purposes of the applicable law (for example, where contact with the needle caused direct and lasting damage to a nerve, the spinal cord, or other tissue), but that, under modern medical practices, routine insertion of a hypodermic needle into the body was not commonly considered an act of violence or external force; nor could injection of a generally-approved, non-toxic, beneficial substance into tissue of the body be considered an application of external force or violence.  The General Counsel concluded that, in the Veteran's case, there was no indication that any error or mishap occurred in the injection procedure, or that the vaccine was in any way impure or deleterious, and that the Veteran's condition thus had the characteristics of a disease, rather than an injury.

In a February 1986 letter, the Director of VA's Compensation and Pension Service provided a final response to June 1985 letter from the Veteran's former representative.  The Director stated, in pertinent part:

We have received an opinion from the General Counsel, with which we concur, holding that an injection cannot, within the meaning of legislative intent, be termed an injury.  Based on this opinion we must again confirm the denial of service connection for Guillain-Barre Syndrome, which resulted from a flu vaccine administered to [the Veteran] while he was participating in inactive duty for training.

In May 2002, the VA General Counsel issued a precedential opinion holding that if evidence established that an individual suffered from a disabling condition as the result of administration of a vaccination (in that case, an anthrax vaccination) during inactive duty training, the individual could be considered disabled by an "injury" incurred during such training as that term is used in 38 U.S.C.A. § 101(24).  The General Counsel recognized its prior, more restrictive, opinion in January 1986 (VAOPGC 6-86), but noted that VAOPGC 6-86 focused on harm caused by the routine insertion of a hypodermic needle into the body, and on the absence of external force or violence, rather than on the introduction of an extrinsic agent to body tissue.  The General Counsel stated, in pertinent part:

We believe the common understanding of the concept of "trauma," which is recognized as the cause of "injury," encompasses a broader definition than the one applied in VAOPGC 6-86 and that such broader definition includes serious adverse effects on body tissue or systems resulting from introduction of a foreign substance.  Thus, an adverse reaction to a vaccination may be considered an "injury" as that term is used in 3[8] U.S.C. § 101(24).

On August 1, 2008, the RO received the Veteran's petition to reopen the claim for service connection for Guillain-Barre syndrome.  In March and May 2009 rating decisions, the RO granted service connection for Guillain-Barre syndrome, and residuals thereof, and assigned an effective date of August 1, 2007; one year prior to the date of the request to reopen the claim for service connection, based on the May 2002 liberalizing issue of the VA General Counsel and the provisions of 38 C.F.R. § 3.114.

In June 2009, the Veteran appealed the assigned effective date, maintaining that the proper effective date was April 1982, the date of his original claim, and explaining that Guillain-Barre syndrome had been diagnosed since 1979 and had been etiologically linked to a vaccination received in October 1979, while he was on INACDUTRA.

The Veteran and his wife presented testimony during an April 2011 Board hearing.  At that time, they presented information relating to the onset, history, and symptoms, relating to his Guillain-Barre syndrome, as well as the administrative history relating to filing and adjudication of the claim.  At the hearing, additional evidence was received which was accompanied by a waiver.  The evidence included a letter from an Assistant Director of the American Legion to the Veteran dated on December 6, 1990.  The letter indicated that as discussed, a brief was enclosed which should accompany a letter from the Veteran to the RO requesting reopening of the service connection claim for Guillain-Barre syndrome based on clear and unmistakable error in a rating action of May 1983.  Enclosed with the letter was a memorandum/brief, to the RO in St. Paul Minnesota from an Assistant Director of the American Legion, including a request to reopen and contentions relating to CUE in a May 1983 rating action.

III.  Analysis

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18 (1997)), but need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 (1997), the Court held that an effective date for the grant of service connection will not be any earlier than the date of receipt of claim, in cases such as this one, where the claim upon which the award is granted is filed more than one year after the claimant's separation from service. 

An effective date that is prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  Alternatively, if a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In his November 2008 NOD, the Veteran argued that he is entitled to an effective date of October 14, 1979, for service connection for Guillain-Barre syndrome, and residuals thereof, because that was the date he received the vaccination that led to his disability.  In his November 2009 substantive appeal, the Veteran argued that he is entitled to an effective date of April 13, 1982; the date that VA received his original claim for service connection.  In addition, the Veteran and his attorney allege that the RO committed CUE when it originally denied the claim in May 1983.

All of the aforementioned contentions will be addressed herein.  However, the Board must initially address the finality of the May 1983 rating action, as the disposition of this matter will greatly impact the ultimate resolution of the claim for earlier effective date.  As explained below, the matters that must be addressed in resolving the question of finality of the May 1983 rating decision are whether the original 1982 claim for service connection remained pending at the time of the RO's ultimate award of service connection on some basis other than CUE (i.e., grave procedural error), and whether the May 1983 rating decision initially denying the claim involved CUE.

As indicated above, after an original service connection for Guillain-Barre syndrome was received by VA on April 13, 1982, the RO denied the claim in a May 11, 1983 rating decision.  The Veteran filed a NOD on March 14, 1984, and an SOC was issued on April 24, 1984.

Thereafter a VA Form 1-9, dated June 18, 1984, was received on June 20, 1984, requesting a 45-day extension of time in which to file substantive appeal.  The Veteran explained that he had been away from home and had not had an opportunity to contact his representative regarding the preparation of a substantive appeal.  As indicated above, this VA Form 1-9 was date-stamped "Appeal Recorded Date" with a handwritten date of July 26, 1984.  The file also contains a deferred or confirmed rating decision form dated on July 31, 1984, requesting that the Veteran be informed that:  his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  On November 14, 1984, the RO issued correspondence to the Veteran specifically indicating that it was regarding his June 18, 1984 correspondence.  Therein, he was informed that:  his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  Ultimately, the appeal was closed as untimely.

In the March 2015 Joint Motion for Remand, the parties agreed that remand was warranted for the Board to expressly consider whether, based upon all of the evidence of record, the RO initially determined that the June 1984 VA Form 1-9 constituted a valid substantive appeal.  Accordingly, in August 2015, the Board remanded this matter in order for the AOJ to provide additional information concerning procedures for accepting a timely substantive appeal, to include an explanation as to what the date-stamp "Appeal Recorded" signified.  To this end, the AOJ reconsidered the matter in a December 2015 SSOC and explained that "[i]t would be speculative to comment on whether the 'Appeal Recorded Date' is an indication that VA personnel initially accepted this as a timely substantive appeal."  The SSOC continued, "[h]owever, there is a Deferred or Confirmed Rating Decision completed on July 31, 1984 by a Rating Specialist (Legal - Occupational) determining that the VA Form 9, Appeal to Board of Veterans' Appeals was not timely filed so the appeal period has expired.  You were notified of this within a letter dated November 14, 1984."

Accordingly, the Board has thoroughly reviewed the record, including the findings of the AOJ, and observes that the parties to the Joint Motion are asking the Board to make a determination in hindsight concerning the meaning of an undefined date-stamp.  The Board recognizes the assertions of the Veteran's attorney, that any speculation in this matter merits a finding in favor of the Veteran.  See the written argument of the Veteran's attorney dated June 2016.  However, the Board finds, consistent with the determination of the AOJ in the December 2015 SSOC, that any interpretation of the "Appeal Recorded" date-stamp must consider the findings of the July 31, 1984 deferred or confirmed rating decision, which explicitly determined that the substantive appeal was not timely filed.  Thus, common sense dictates that, regardless of any initial supposition indicated by the date-stamp in question, the record clearly shows that the RO did not consider the Veteran's substantive appeal to be timely filed.  He was notified of this determination in the November 1984 letter.  The Board therefore finds that the record does not establish that the RO determined the June 1984 VA Form 1-9 to constitute a valid substantive appeal.

In the February 2013 Memorandum Decision, the Court directed that the Board address whether VA's failure to respond to the June 1984 extension request impacted the finality of the May 1983 rating decision.  Significantly, while the Court determined that the RO had not responded to the June 1984 extension request, notably, the Court did not find that the that the April 1982 claim remained pending, or that the May 1983 rating decision was otherwise non-final, leaving such matters to the determination of the Board.

In arguments presented by the Veteran's attorney in 2013, it was asserted that VA regulations in effect in 1984 required the RO to respond to the extension request, pursuant to 38 C.F.R. § 19.130 (1984), and that accordingly, the failure to do so left the April 1982 claim pending and unadjudicated and rendered the May 1983 not final, thereby warranting the assignment of an effective date of April 13, 1982.

Under the provisions of 38 C.F.R. § 19.130(a) (1984), an extension of the 60-day period for filing a substantive appeal may be granted for good cause shown.  A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing a substantive appeal.  The request should be filed with the VA office that issued the determination being appealed and that office will make a determination as to an extension.  A denial of a request may be appealed to the Board.  Here, the Veteran's extension request, was in writing, was timely, and was received by the VA RO which issued the May 1983 rating decision.

These facts raise the initial question of whether the June 1984 extension request may be considered a valid and timely substantive appeal in and of itself.  Under the provisions of 38 C.F.R. § 19.123(a) (1984), a substantive appeal shall consist of a properly completed VA Form 1-9 and should set out specific arguments relating to errors of fact or law.  In this case, while the June 1984 extension request was issued on a VA Form 1-9 and did identify the May 1983 rating decision as the decision being appealed, but there were no specific arguments relating to errors of fact or law stated on that form.  Accordingly, it is not an adequate substantive appeal in and of itself.  Significantly, neither the Veteran nor his attorney has so alleged, and the 2013 Memorandum Decision did not so suggest.

Accordingly, unless an exception to finality applies, the May 1983 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  One such exception is clear and unmistakable error.  However, also for consideration is whether finality is vitiated by grave procedural error.

Historically, in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Circuit Court created a non-statutory means to obtain review of a previously denied claim, holding that while a breach of the duty to assist is not the type of error that can provide the basis for a CUE claim in accordance with this Court's case law, in cases of grave procedural error RO or Board decisions are not final for purposes of direct appeal.  Id. at 1333.  In Hayre, the Circuit Court held that a breach of the duty to assist in which the VA failed to obtain pertinent service medical records specifically requested by the claimant and failed to provide the claimant with notice explaining the deficiency is a procedural error of, at least, comparable gravity that vitiates the finality of an RO decision for purposes of direct appeal.

The Court, interpreting the reach of Hayre in Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that:

Not only do we believe that Hayre does not require that a "garden variety" breach of VA's duty to assist, in the development of a claim that is well grounded, be construed as tolling the finality of an underlying RO decision, but we also believe that it would be unwise for this Court to extend Hayre to encompass such a duty-to-assist violation.  At some point, there is a need for finality within the VA claims adjudication process; thus, the tolling of finality should be reserved for instances of "grave procedural error"-- error that may deprive a claimant of a fair opportunity to obtain entitlements provided for by law and regulation.

As explained in Tetro v. Gober, 14 Vet. App. 100 (2000), the holding in Hayre provided for review of unappealed decisions where grave procedural error had occurred so as to render the decision nonfinal.  In Hayre, the vitiating error was failure to assist in obtaining specifically requested service medical records and failure to provide the claimant with notice explaining the deficiency.  Other examples of grave procedural error referred to in Tetro were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to provide a statement of the case after receiving a notice of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide notification of denial tolls period to file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send statement of the case to accredited representative tolled 60 day period to respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient to rebut presumption of administrative regularity for mailing of appeal notice).  Arguably, the failure of the RO to respond to the Veteran's extension request might be considered analogous to the above cited examples of grave procedural error.

However, subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Accordingly, even if the RO's failure to respond to the Veteran's timely request for an extension of time during which to file a substantive appeal is considered a grave procedural error, the finality of the May 1983 is established, putting to rest the question of whether the April 1982 claim remains pending - it does not.  The fact remains that a timely substantive appeal was not filed, to include within the requested 45 day extension period; therefore it was appropriate for the RO to ultimately close the case, as was done in November 1984.

Moreover, the Veteran, having been notified in November 1984 that the substantive appeal had not been timely filed, and that the appeal period had expired, failed to challenge that finding.  Pursuant to 38 C.F.R. § 19.135 (1984), if a claimant or his/her representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of a substantive appeal, the claimant will be furnished a statement of the case.  No such protest was made in this case.

As such, there is nothing to support a finding that the original, April 1982 claim for service connection remained pending, or that the May 1983 rating decision lacks finality, other than on the basis of CUE.

The Board observes that, in the March 2015 Joint Motion, the parties additionally noted that the February 2014 Board decision "neglected to offer discussion or clarification as to whether Appellant's allegations of CUE stemmed from an argument that in its May 1983 rating decision, the RO misinterpreted the law at that time . . . or that it merely did not weight the facts correctly."  To this end, the Veteran's attorney argues that the RO committed CUE in failing to correctly apply the law; i.e. 38 U.S.C. 101(24).  As such, it was noted that the 1983 rating decision did not characterize the Veteran's inoculation injection as an injury and that, as a result, service connection was denied.  The Veteran's attorney asserts that Congress had not established in 1983 express definitions of injury and disease as used in 38 U.S.C. 101(24), and as such there was no guidance or controlling authority excluding the injection of an external substance for a vaccine from the meaning of "injury."  The Veteran's attorney also referenced a 1981 General Counsel opinion, renumbered VAOGCPREC 86-90, which was construed as holding that while a condition caused by a pre-existing disease was not an injury, this was distinct from a condition that did not result from a pre-existing disease but from an external force or impact on the body, such as an injection.  In argument presented in October and December 2013, it was requested that the Board consider that it is not bound by the 1981 General Counsel opinion because it was not precedential in 1983, and did not become precedential until 1990.

It was also maintained that the ordinary meaning of the word 'injury' made clear that the injection sustained by the Veteran in service was an injury resulting in his disability.  The case of Gwin v. U.S., 137 F. Supp. 737, 740 (1956) was cited for the holding that the hallmark of an injury is an infliction by an external mechanism or force rather than due to a pre-existing condition or status, and it was argued that a flu vaccine injection, puncturing the Veteran's skin was an injury.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of 'error.'  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As an initial matter, in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Misapplication of the law, specifically 38 U.S.C. 101(24), has thus been asserted as the primary basis supporting the CUE contention in this case.  In this regard, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE; however there was no failure to apply the applicable law shown in this case.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).  The CUE assertion raised by the Veteran's attorney involves the interpretation of the law as it existed at the time of the May 1983 rating decision.  In this regard, while the legal interpretation of "injury" suggested by the Veteran's attorney is plausible, it is by no means established that the conclusions reached by the RO regarding the legal definition of "injury" applied in the May 1983 rating action were the result of incorrect application of the law.

In this case, the existing law was open to interpretation, as acknowledged by the Veteran's attorney, who has himself requested such interpretation.  Indeed, on further administrative review of the May 1983 RO decision, both the Director of VA's Compensation and Pension Service and the VA General Counsel concurred with the RO's May 1983 denial under then-current law, concluding that the Veteran's disability could not properly be considered as due to "injury" under the applicable statutory provisions.  Even if not precedential, the Board finds VAOGCPREC 86-90 to be the most probative and persuasive directive in this case relating to the legal interpretation of 38 U.S.C. 101(24) as of 1983, and notes that the aforementioned opinions of 1985 and 1986 also found it so.  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).  Accordingly, the record does not show that any perceived error by the RO in interpreting the then-current law was 'undebatable.'  See Damrel, at 245, citing Russell, 3 Vet. App. at 313-14 (en banc).  As noted above, the Veteran's own attorney has acknowledged that the definition of "injury" under the then-current law was not definitively established.

Thus, CUE has not been established.  Absent a finding of CUE in the prior decision -which, as indicated, has not been validly shown here - the prior claim was finally resolved; hence, the original claim cannot provide a basis for the assignment of an earlier effective date.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), absent a finding of CUE or the submission of new and material evidence, the claim cannot be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Court has also held that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").

The provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection may be granted only from the date of a successful application to reopen the claim supported by new and material evidence, or the date entitlement arose, whichever is later (excepted in this case by the application of the liberalizing law provisions of 38 C.F.R. § 3.114(a)(3)).  Therefore, under the applicable statute and regulation, the effective date cannot be the date of Veteran's original claim in April 1982.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

On August 1, 2008, the RO received the Veteran's request to reopen his claim of entitlement to service connection for Guillain-Barre syndrome.  The effective date of service connection based on new and material evidence reopening a claim received after a final disallowance, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

A successful claim to reopen was not filed prior to August 1, 2008.  Generally, the effective date to be assigned where there has been a final disallowance followed by a reopened claim with new and material evidence will be the date of the new claim or the date entitlement arose, whichever is later.  See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).  However, in this case, the August 1, 2008 claim to reopen was granted based on application of a liberalizing law, VAOPGCPREC 4-2002, issued in May 2002.  Accordingly, because the Veteran submitted his petition to reopen the claim for service connection for Guillain-Barre syndrome on August 1, 2008 - more than one year after the issuance of the liberalizing issue from the VA General Counsel, the grant of service connection one year prior to the date of the date of filing of the successful claim to reopen - here August 1, 2007; however, there is no basis for the assignment of an effective date earlier than August 1, 2007, under the provisions of 38 C.F.R. § 3.114(a)(3).

In this case, while the evidence, may have established the clinical presence of Guillain-Barre syndrome shortly after the receipt of a vaccination in October 1979 as of that time, there was no evidence in the claims file showing that the Veteran had intended to file a formal or informal claim for service connection for that condition.  The Court has held that the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Brannon, 12 Vet. App. at 35; Lalonde, 12 Vet. App. at 382.  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid.  Furthermore, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, supra.  Thus, even if clinical indications of Guillain-Barre syndrome were shown as early as 1979, an effective date cannot be awarded until August 1, 2007, as currently assigned.

During his April 2011 Board hearing, the Veteran produced a copy of memorandum his former representative prepared for his review in December 1990, to support a potential petition to reopen the Veteran's claim for service connection for Guillain-Barre syndrome.  However, there is nothing in the record to show that the Veteran submitted that memorandum to VA prior to the April 2011 Board hearing.  A claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In this case, the December 1990 document was not added to the file prior to August 1, 2007, and this date/document cannot form the basis for an effective date.

Having reviewed the record in its entirety, there is no document associated with the claims file that can be construed as a pending claim for service connection for Guillain-Barre syndrome filed after the initial May 1983 denial of the claim and before the August 1, 2008 claim to reopen.  In this regard, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also King v. Shinseki, 23 Vet. App. 464, 469 (2010).

Because the May 1983 rating action is final and does not contain CUE, and since thereafter the Veteran did not file a request to reopen the service connection claim for Guillain-Barre syndrome until August 1, 2008 - more than one year after the issuance of the liberalizing issue from the VA General Counsel in March 2002 - there is no basis for the assignment of an effective date earlier than August 1, 2007, under the provisions of 38 C.F.R. § 3.114(a)(3).

The Board is very sympathetic to the Veteran and his family, and is cognizant of the significant hardships they have endured, both physically and financially, since the onset of the Veteran's disability.  However, the May 1983 rating decision is final in this case, CUE is not established, and the pertinent legal authority governing effective dates-authority to which the Board is bound-is  clear and specific.   As, on these facts, no effective date for the award of service connection for Guillain-Barre syndrome, or the residuals thereof, earlier than August 1, 2007, is assignable, the claim for an earlier effective date for the award of service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and residuals thereof, to include on the basis of CUE in a May 11, 1983 RO rating decision, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


